DETAILED ACTION
This office action is a response to an application filed on 03/19/2019, in which claims 1-20 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C 102 (a) (2) as being anticipated by XIONG et al. (hereinafter, “XIONG”; 20180152950).
In response to claim 1, 
XIONG teaches a  method of transmitting contention-based data in a wireless communication system to which a non-orthogonal multiple access scheme is applied, the method comprising: selecting by a user equipment (UE) (randomly select, paragraph 185, lines 1-9), a first reference signal, a second reference signal, a third reference signal, and a fourth reference signal (paragraph 186, lines 1-21,selecting “Y bits“  from “a” bit DM-RS sequence is interpreted as selecting first-fourth reference signal), by dividing a UE identifier (ID) into a first field, a second field, a third field, and a fourth field (using preferred mapping rule ISR as a function of DM-RS sequence index is interpreted as dividing the DM-RS using cell ID or UE ID); and 
transmitting, by the UE, the contention-based data to a base station (BS) (paragraph 185,lines 1-9, contention based SR transmission teaches this limitation); based on the first reference signal, the second reference signal, the third reference signal, and the fourth reference signal (paragraph 186, lines 1-21,selecting “Y bits“  from “a” bit DM-RS sequence is interpreted as using first –fourth DM-RS signal for transmission), 
wherein the first reference signal is selected based on the first field and the maximum number of reference signals (paragraph 186, lines 1-21,  “y” bit is read as first filed and it represent max number of reference signal of a DM-RS or first reference signal, selecting “Y bits“  from “a” bits teaches this limitation),
wherein the second reference signal is selected based on the second field and the maximum number of the reference signals (paragraph 186, lines 1-21,  “y” bit is read as first filed and it represent max number of reference signal of a DM-RS or first reference signal, selecting “Y bits“  from “a” bits teaches this limitation),
wherein the third reference signal is selected based on the third field and the maximum number of the reference signals (paragraph 186, lines 1-21,  “y” bit is read as first filed and it represent max number of reference signal of a DM-RS or first reference signal, selecting “Y bits“  from “a” bits teaches this limitation), and
wherein the fourth reference signal is selected based on the fourth field and the maximum number of the reference signals (paragraph 186, lines 1-21,  “y” bit is read as first filed and it represent max number of reference signal of a DM-RS or first reference signal, selecting “Y bits“  from “a” bits teaches this limitation). 
In response to claim 11, 
XIONG teaches a user equipment (UE) for transmitting contention-based data in a wireless communication system to which a non-orthogonal multiple access scheme is applied, the UE comprising: a radio frequency (RF) unit for transmitting and receiving a radio signal; and a processor operatively coupled to the RF unit, wherein the processor is configured to (fig. 16, element “Multiple antennas”, “Application processor”, paragraph 84,lines 1-15 teaches this limitation): 
select a first reference signal, a second reference signal, a third reference signal, and a fourth reference signal, by dividing a UE identifier (ID) into a first field, a second field, a third field, and a fourth field; and transmit the contention-based data to a base station (BS) based on the first reference signal, the second reference signal, the third reference signal, and the fourth reference signal, wherein the first reference signal is selected based on the first field and the maximum number of reference signals, wherein the second reference signal is selected based on the second field and the maximum number of the reference signals, wherein the third reference signal is selected based on the third field and the maximum number of the reference signals, and wherein the fourth reference signal is selected based on the fourth field and the maximum number of the reference signals (these limitations are identical to claim 1, therefor, they are rejected as claim 1). 
Allowable Subject Matter
Claims 2-10 and 12-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20190245664…………….paragraphs 117, 119, 122 and 141.
20150304857…………….paragraphs 103.
20040048568……………..paragraph 106.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252.  The examiner can normally be reached on 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466    

/DIANE L LO/Primary Examiner, Art Unit 2466